Citation Nr: 0521380	
Decision Date: 08/09/05    Archive Date: 08/19/05	

DOCKET NO.  03-29 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES


1.  Entitlement to service connection for lumps on both 
shins. 

2.  Entitlement to service connection for antibody E in the 
blood. 

3.  Entitlement to service connection for the residuals of 
exposure to asbestos.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from October 1987 to August 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In a rating decision of September 2004, the RO granted 
service connection for rectus muscle asymmetry with a history 
of spasms.  While in April 2004, the RO issued a Statement of 
the Case on the issue of an increased evaluation for 
service-connected polycystic ovaries, status post lysis for 
pelvic adhesive disease, the veteran failed to perfect her 
appeal as to that particular issue.  Accordingly, the sole 
issues remaining for appellate review are those listed on the 
title page of this decision.

Finally, for reasons which will become apparent, the appeal 
as to the issue of service connection for lumps on both shins 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  Antibody E in the blood is not a disease or injury within 
the meaning of applicable legislation governing the award of 
compensation benefits.

2.  Residuals of exposure to asbestos are not shown to have 
been present in service, or at any time thereafter.  



CONCLUSIONS OF LAW

1.  Antibody E in the blood was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Residuals of exposure to asbestos were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

The notice requirements of the VCAA require that VA notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the case at hand, in correspondence of September 2002, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate her claim of service 
connection for Antibody E in the blood, as well as what 
information and evidence should be submitted by her, what 
information and evidence would be obtained by the VA, and the 
need for the veteran to advise VA of or to submit any further 
evidence pertaining to the claim of service connection for 
that disability.  In subsequent correspondence of April 2005, 
the veteran was similarly advised regarding her claim of 
service connection for the residuals of exposure to asbestos.  
In addition, the veteran was provided a Statement of the 
Case, as well as a Supplemental Statement of the Case, 
apprising her of various VA actions in her case.  

The Board is cognizant of the United States Court of Appeals 
for Veterans Claims' (Court's) recent holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), that VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  However, 
under the circumstances of this case, the Board is of the 
opinion that the RO's compliance with the VCAA notice 
provisions subsequent to the initial unfavorable decision on 
the issue of service connection for the residuals of exposure 
to asbestos in December 2002 was not prejudicial to the 
veteran.  See Pelegrini, supra.

While the notice regarding the issue of service connection 
for the residuals of asbestos exposure was not given prior to 
the first AOJ adjudication of that claim, notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  She has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence she needed to submit, as 
well as what evidence the VA would secure on her behalf.  
Moreover, the veteran was given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as private 
treatment records and VA examination reports.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issues on appeal, and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence she could submit 
to substantiate her claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has had sufficient notice of 
the type of information needed to support her claims, and of 
the evidence necessary to complete the application.  
Accordingly, the duty to assist and notify as contemplated by 
the applicable provisions, including the VCAA, has been 
satisfied with respect to the issues on appeal.  See Bernard 
v. Brown, 9 Vet. App. 384 (1993).

Factual Background

In service clinical records dated in December 1996, it was 
noted that the veteran had been counseled regarding the risks 
of Anti-E Ab+ status vis a vis her new spouse.  These risks 
included IUGR and fetal anemia, in addition to a potential 
need for fetal transfusion.  Reportedly, the veteran and her 
spouse were aware of the risks involved, and desired testing 
to determine the spouse's antigen status.  The pertinent 
diagnosis was Anti E Ab+, new spouse.

In a service clinical record of January 1997, it was noted 
that the veteran was currently awaiting laboratory evaluation 
of her spouse's E Ag status.  Reportedly, the veteran had 
been sensitized during a previous pregnancy with a different 
partner.  

Laboratory studies dated in August and September 1999 were 
significant for a history of Anti-E.

A VA fee-basis examination conducted in January 2003 was 
negative for evidence of Antibody E in the blood, or 
residuals of exposure to asbestos.

Pertinent evidence of record is to the effect that the 
veteran apparently failed to report for a VA internal 
medicine examination in March 2003.

VA fee-basis medical examinations conducted in April 2003 and 
September 2004 were negative for evidence of Antibody E in 
the blood, or residuals of exposure to asbestos.

Analysis

The veteran in this case seeks service connection for 
Antibody E in the blood, as well as for residuals of 
inservice exposure to asbestos.  In pertinent part, it is 
argued that the veteran's Antibody E in the blood had its 
origin during her period of active military service.  It is 
further contended that, while the veteran does not currently 
suffer from residuals of asbestos exposure, she was, 
nonetheless, exposed to asbestos in service, and should 
therefore be granted service connection for residuals of that 
exposure.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease, or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
[citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)].  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Regarding the issue of service connection for residuals of 
exposure to asbestos, the Board notes that the VA has issued 
certain procedures on asbestos-related diseases which provide 
guidelines for use in the consideration of compensation 
claims based on exposure to asbestos.  See VA Adjudication 
Procedure Manual, M21-1, Part IV, 7.68 (September 21, 1992) 
[formerly Department of Veterans Benefits (DVB) Circular 21-
88-8, Asbestos-Related Disease (May 11, 1988)]; see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal, and urogenital 
cancer.  Moreover, the risk of developing bronchial cancer is 
increased in current cigarette smokers who have had asbestos 
exposure.

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is pre-service or post-service 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the United States Court of Appeals for Veterans 
Claims (Court) also indicated that, while the veteran, as a 
lay person, is not competent to testify as to the cause of 
his disease, he is competent to testify as to the facts of 
his asbestos exposure.  See McGinty, 4 Vet. App. at 432 
(1993).



In the present case, service medical records fail to 
demonstrate the existence of chronic disability attributable 
to inservice asbestos exposure.  In point of fact, there is 
no conclusive evidence that, while in service, the veteran 
was, in fact, exposed to asbestos.  Even assuming, for the 
sake of argument, that the veteran was exposed to asbestos in 
service, there is no evidence of pathology resulting from 
that exposure, either in service, or at any time thereafter.

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Absent evidence of such 
chronic disability, however, the veteran's claim of service 
connection for residuals of exposure to asbestos must be 
denied.

Turning to the issue of service connection for Antibody E in 
the blood, the Board observes that, on a number of occasions 
in service, there was noted the presence of a positive E 
antibody in the veteran's blood, apparently the result of her 
sensitization during the course of a prior pregnancy.  It is 
this antibody which the veteran claims constitutes a 
"disability" for which service connection should be granted.

The Board notes that, under applicable regulation, the term 
"disability" denotes impairment in earning capacity resulting 
from diseases and/or injuries and their residual conditions.  
38 C.F.R. § 4.1 (2004); see also Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  
A symptom, without a diagnosed or identifiable underlying 
abnormality or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  A positive Anti-E antibody in the blood represents 
only a laboratory finding, and not an actual disability for 
which VA compensation benefits are payable.  See 61 Fed. 
Reg. 20440, 20445 (May 7, 1996).  Accordingly, service 
connection for that condition must be denied.



ORDER

Service connection for Antibody E in the blood is denied.

Service connection for the residuals of exposure to asbestos 
is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a disorder characterized by "lumps" on 
both shins.  In that regard, during the course of inservice 
treatment in October 1994, there was noted the presence of 
palpable, questionably cystic subcutaneous lesions on the 
veteran's lower extremities.  Somewhat later, in March 2000, 
the veteran was heard to complain of "nodules" along both of 
her legs.  A physical examination at that time was positive 
for the presence of nodules on both of the veteran's tibia.

The Board observes that, based on the evidence of record, the 
veteran apparently did not undergo an examination at the time 
of her separation from service.  Moreover, to date, the 
veteran has yet to undergo a VA examination for the purpose 
of determining the nature and etiology of her claimed lower 
extremity cysts.  Under the circumstances, the Board is of 
the opinion that additional development is necessary prior to 
a final adjudication of the veteran's claim of service 
connection for "lumps" on both shins.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be afforded a VA 
examination in order to more accurately 
determine the exact nature and etiology 
of her claimed "lumps" and/or nodules on 
both lower extremities.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from chronic cysts and/or nodules 
on one or both of her lower extremities, 
and, if so, whether such cysts/nodules as 
likely as not had their origin during her 
period of active military service.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.

2.  After completing any additional 
development deemed necessary, the RO 
should then review the veteran's claim 
for service connection for "lumps" on 
both shins.  Should the benefit sought on 
appeal remain denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
most recent SSOC in August 2003.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


